PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ICOMERA AB
Application No. 16/814,949
Filed: 10 Mar 2020
Attorney Docket No.: 010349
For: WIRELESS COMMUNICATION SYSTEM FOR GROUND BASED VEHICLES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f) filed March 28, 2022, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The receipt of the certified copy retrieved on March 1, 2022, is acknowledged. The priority claim to the foreign priority document in question was timely made in the application data sheet filed March 10, 2020.  The petition is found to comply with all of the above requirements.  

This application is being forwarded to Technology Center Group Art Unit 2472. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions